           Case 2:19-cv-00624-RJC Document 48-16 Filed 10/30/19 Page 1 of 2
                                                                                    ATTORNEYS AT LAW
                                                                                    777 EAST WISCONSIN AVENUE
                                                                                    MILWAUKEE, WI 53202-5306
                                                                                    414.271.2400 TEL
                                                                                    414.297.4900 FAX
                                                                                    WWW.FOLEY.COM

                                                                                    WRITER’S DIRECT LINE
                                                                                    414.297.5518
                                                                                    awronski@foley.com EMAIL

                                                                                    CLIENT/MATTER NUMBER
                                                                                    012474-0426
                                                          September 11, 2018


 Via Email

 Charles J Nerko
 Vedder Price, P.C.
 1633 Broadway, 31st Floor
 New York, NY 10019

                 Re:      Bessemer System Federal Credit Union –Unpaid and
                          Delinquent Invoices

 Dear Charles:

               As you know, Elizabeth Haas and I have been retained to represent Fiserv Solutions,
LLC (and its affiliates) with respect to all aspects of the current dispute with Bessemer System
Federal Credit Union (“Bessemer”). Fiserv hereby renews its demand that Bessemer immediately
pay all outstanding and delinquent invoices, including the following:

       Invoice Date                   Invoice No.            Amount Outstanding                 Due Date
        05/31/2018                     91318571                      $12,632.03                06/30/2018
        06/28/2018                     91335209                      $12,883.80                07/28/2018
        07/30/2018                     91351988                      $13,418.69                08/30/2018

 In addition, Fiserv’s most recent invoice (91369294) dated August 30, 2018, in the amount of
 $12,746.67 is due on or before September 30, 2018. Fiserv hereby demands that Bessemer remit the
 sum of $51,681.19 to satisfy these invoices not later than September 30. If Bessemer fails to remit
 payment in full by that date, Fiserv intends to pursue an appropriate counterclaim in the action that
 Bessemer has filed and to seek all available remedies, including the imposition of late fees and
 attorneys’ fees.

                In the past, and most recently in your letter to Ms. Vandamme dated July 18, 2018,
 you have contended that Bessemer need not pay the amounts clearly due under the Master
 Agreement, claiming without basis that “Fiserv has been unable to provide any supporting
 documentation to substantiate its invoices.” As Ms. Vandamme has informed you repeatedly,
 including in her email dated July 25, 2018, that Fiserv’s invoices charges are based on the express
 provisions of the Master Agreement. Nonetheless, and despite Bessemer’s failure to request any
 specific categories of “supporting documentation,” Bessemer has repeatedly attempted to set up its
 “audit demand” as a pretextual basis for its bad faith failure to pay what it indisputably owes.


BOSTON                 JACKSONVILLE          MILWAUKEE             SAN DIEGO            TAMPA
BRUSSELS               LOS ANGELES           NEW YORK              SAN FRANCISCO        TOKYO
CHICAGO                MADISON               ORLANDO               SILICON VALLEY       WASHINGTON, D.C.
DETROIT                MIAMI                 SACRAMENTO            TALLAHASSEE
                                                                                                                4831-1344-3442.1
           Case 2:19-cv-00624-RJC Document 48-16 Filed 10/30/19 Page 2 of 2


FOL EY & L A RD N ER LLP




September 11, 2018
Page 2


                In anticipation of that gambit, Fiserv has reviewed the invoices issued to Bessemer
 since the beginning of 2018, and is providing that analysis in the accompanying Excel spreadsheet.
 As the tab “2018 Invoice Analysis” makes clear, there have been only isolated and immaterial billing
 errors – each of which has been in Bessemer’s favor. Specifically, the only “errors” were
 occasions on which Fiserv under-billed Bessemer; the largest single-month discrepancy was an
 under-billing of $61.87; and the aggregate under-billing from January 1, through August 31, 2018
 equals $441.92. Bessemer’s repeated (and completely unsupported) suggestions that Fiserv has been
 over-billing under the Master Agreement are simply wrong.

                Finally, you have previously claimed (including with respect to other clients of yours)
 to be unable to determine from the Master Agreement what fees are owed for particular services.
 The spreadsheet contains a “Contract to Invoice Mapping” tab that correlates the relevant provisions
 of the Master Agreement to specific fees for specific services. (This was not difficult and certainly
 could have been performed by you or your client with a modicum of effort.)

                 Fiserv’s analysis substantiates all of Fiserv’s 2018 billings under the Master
 Agreement and reveals Bessemer’s claims of “over-billing” to be pretextual and without basis.
 Fiserv does not intend to address any further “audit” demand from Bessemer unless the demand
 details specific questions regarding specific charges on specific invoices, as Bessemer has no
 evidence of any billing issues. Neither you nor Bessemer has provided any other explanation for
 Bessemer’s refusal to pay Fiserv’s outstanding invoices in full. No legitimate explanation exists,
 and Fiserv expects that Bessemer will make full payment on or before September 30.



                                                  Very truly yours,

                                                  Andrew J. Wronski

                                                  Andrew J. Wronski

 cc:       Amy L. Vandamme
           Elizabeth A.N. Haas




                                                                                                 4831-1344-3442.1
